Abatement Order issued August 25, 2022




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-20-00326-CV
                          ———————————
                          EVA CASAS, Appellant
                                     V.
 CASTANO ENTERPRISES, LLC D/B/A CUBE INVESTMENTS, Appellee


                  On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Case No. 2018-70094


                          ABATEMENT ORDER

     Eva Casas (Casas) appeals from the trial court’s summary judgment in favor

of Castano Enterprises, LLC d/b/a Cube Investments (Cube). It appears from the

record that the summary judgment, which was signed on January 14, 2020, is not

final. The summary judgment purports to render judgment against Casas but does
not appear to dispose of all claims and does not contain finality language or any

other clear indication that the trial court intended the order to be a final disposition

of the case.1 More specifically, this Court is uncertain whether it was the intent of

the summary judgment order to dispose of (1) Cube’s claim for fraudulent

inducement against Casas or (2) Casas’s counterclaim against Cube alleging

securities law violations.

      If, as here, an appellate court is uncertain about the intent of an order to finally

dispose of all claims and parties, it may abate the appeal to permit clarification by

the trial court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001).

Texas Rule of Appellate Procedure 27.2 provides in relevant part:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

TEX. R. APP. P. 27.2.

      Accordingly, we order the case abated and remanded to the trial court for

a period of thirty (30) days so that the trial court may clarify whether the summary

judgment is final, and to permit the parties to obtain an order or orders regarding




1
      We notified the parties of this potential jurisdictional defect and of our intention to
      dismiss the appeal unless they filed a written response addressing the apparent lack
      of a final judgment, with citation to law and the record, and demonstrating that this
      Court has appellate jurisdiction over this appeal. See TEX. R. APP. P. 42.3(a), 42.3(f).
      The responsive briefing filed by the parties did not clarify the finality of the order.
                                             2
Cube’s fraudulent inducement claim and Casas’s counterclaim, if necessary.2 A

supplemental clerk’s record containing the trial court’s clarifying order or orders

shall be filed with the Clerk of this Court on or before October 3, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s

active docket. The appeal will be reinstated on this Court’s active docket when the

supplemental clerk’s record is filed in this Court. The Court will also consider an

appropriate motion to reinstate the appeal filed by either party, or the Court may

reinstate the appeal on its own motion. It is the responsibility of any party seeking

reinstatement to request a hearing date from the trial court and to schedule a hearing,

if a hearing is required, in compliance with this Court’s order. If the parties do not

request a hearing, the court coordinator of the trial court shall set a hearing date and

notify the parties of such date.

                                      PER CURIAM

Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.




2
      This appeal was previously abated to allow for settlement discussions at Casas’s
      request. Those settlement discussions did not bear fruit, and Cube has moved for
      reinstatement of the appeal. We grant Cube’s motion for reinstatement but, as stated
      in this order, abate for a second time to allow for a remand to the trial court to clarify
      the finality of the summary judgment order now on appeal.
                                              3